IN THE SUPREME COURT OF THE STATE OF NEVADA


 CITY OF BOULDER CITY, A NEVADA                          No. 81036
 MUNICIPAL CORPORATION; AND
 BOULDER CITY FIRE DEPARTMENT,
 A POLITICAL SUBDIVISION OF THE                         FILE
 STATE OF NEVADA,
 Appellants,                                            JUN 0 9 2022
 vs.
 BFE, LLC, A NEVADA LIMITED
 LIABILITY COMPANY,
 Res • ondent.



                          ORDER OF REVERSAL

            This is an appeal from a district court order granting a
preliminary injunction, enjoining appellants from preventing respondent's
use of a particular tank vehicle at the Boulder City Airport. Eighth Judicial
District Court, Clark County; Timothy C. Williams, Judge.
            At the Boulder City Municipal Airport (the Airport), "[flank
cars and tank vehicles shall not be used as storage tanks." Intl Fire Code
§ 5704.2.2 (2012); see also Boulder City Municipal Code § 6-1-1(B) (2017)
(stating that the Boulder City Fire Code is based on the 2012 International
Fire Code).1 These twelve words are at the heart of this dispute: The
Boulder City Fire Department (BCFD) determined that the way respondent


      1We  apply the version of the statute in effect in 2019, when the events
giving rise to this suit took place.
fixed-based operator BFE, LLC planned to use its newly purchased 10,000-
gallon tank vehicle at the Airport would violate International Fire Code
(IFC) Chapter 57 because the tank vehicle would be used to store fuel. Told
to remove the tank vehicle from the property, BFE filed suit and sought,
among other relief, a preliminary injunction against BCFD's and the City's
enforcement of IFC § 5704.2.2 and IFC § 105.7.8(2) (2012) (requiring a
construction permit to install, construct, or alter a tank vehicle) as arbitrary
and capricious. The district court granted the preliminary injunction, and
BCFD and the City appealed, asserting the district court abused its
discretion. We agree and reverse.
            Although the district court has discretion to grant or deny
preliminary injunctive relief, we review its underlying factual
determinations for clear error and substantial evidence and examine
questions of law de novo. Univ. & Crnty. Coll. Sys. of Nev. v. Nevadans for
Sound Gov't, 120 Nev. 712, 721, 100 P.3d 179, 187 (2004). And a party
seeking a preliminary injunction "must show (1) a likelihood of success on
the merits; and (2) a reasonable probability that the non-moving party's
conduct, if allowed to continue, will cause irreparable harm . . . .        Id.
(quoting S.O.C., Inc. u. Mirage Casino-Hotel, 117 Nev. 403, 408, 23 P.3d 243,
246 (2001)); see also Detroit Newspaper Publishers Ass'n v. Detroit
Typographical Union No. 18, 471 F.2d 872, 876 (6th Cir. 1972) (emphasizing
that a preliminary injunction is the strong arm of equity, which should not
be extended to cases that are doubtful or do not come within well-
established principles of law). "In considering preliminary injunctions,
courts also weigh the potential hardships to the relative parties and others,




                                       2
and the public interest." Univ. & Crnty. Coll. Sys. of Nev., 120 Nev. at 721,
100 P.3d at 187.
            Here, the district court's conclusion as to BFE's likelihood of
success on the merits rested on a mistaken application of IFC § 5704.2.2.
The district court interpreted IFC § 5704.2.2 to mean that because all of
BFE's tank vehicles perform some temporary storage functions, it would be
incorrect for BCFD to characterize any one of BFE's tank vehicles as being
used as a storage tank. That is to say, for the district court, either all of
BFE's tank vehicles must be used as storage tanks, or none are. But the
record discloses that BCFD was concerned about the specific ways that BFE
intended to use its new tank vehicle, which, although mobile, has
significantly greater storage capacity than the smaller tank vehicles BFE
primarily uses to refuel aircraft. Specifically, it seemed to BCFD that BFE's
goal was to avoid using the Airport fuel-storage facility that it had used for
years by relying on its new tank vehicle to store fuel and dispense it to its
other, smaller tank vehicles. This practice of using a large tank vehicle to
keep fuel and dispense it to other smaller tank vehicles is different from
using it to transport fuel to aircraft and directly refuel aircraft. And this
difference in use undermines BFE's likelihood of success on the merits of its
claim that BCFD was arbitrary and capricious in determining that BFE
intended to use its tank vehicle as a storage tank, in violation of IFC §
5704.2.2. See Boulder Oaks Cmty. Ass'n v. B & J Andrews Enters., LLC,
125 Nev. 397, 403, 215 P.3d 27, 31 (2009) (providing that a preliminary
injunction is available when the moving party enjoys "a reasonable
likelihood of success on the merits"); City Council of Reno v. Irvine, 102 Nev.
277, 280, 721 P.2d 371, 372-73 (1986) (explaining that the essence of



                                      3
                         arbitrary and capricious government action "is most often found in an
                         apparent absence of any grounds or reasons for the decision").
                                      Nor are we persuaded by BFE's argument that the subsequent
                         2021 passage of Boulder City Municipal Code § 9-4-8, exhibit A, section 3
                         (ordinance no. 1668), has rendered this case moot. Although the ordinance
                         describes what a mobile refueler is,2 it does not alter the applicability of IFC
                         § 5704.2.2 at the Airport. See Personhood Neu. v. Bristol, 126 Nev. 599, 602,
                         245 P.3d 572, 574 (2010) (explaining that subsequent events may render a
                         case moot). While the City Council could have passed a rule explaining the
                         code section's applicability—a rule specifying, for example, that a tank
                         vehicle with a capacity of 10,000 gallons or less, which is moved weekly, is
                         presumed not to impermissibly store fuel—it did not. So, the 2021
                         ordinance does not affect the analysis above.
                                      Moreover, we are unable to discern to what extent, if at all, the
                         City and BCFD relied on IFC § 105.7.8 as a reason to restrain BFE's
                         intended use of the tank vehicle. BFE was advised to obtain a permit
                         pursuant to this code section; BFE duly applied and was turned down; but
                         the record does not show that the City or BCFD then held BFEs failure to
                         obtain a permit against it. Rather, it appears that from the beginning
                         BCFD was concerned about BFE storing fuel in its new tank vehicle. As a
                         result, BFE did not meet its burden of showing that an injunction as to



                               2Per that provision, a mobile refueler is "a mobile tender type vehicle
                         having a cargo tank attached to the truck frame and designed for or used in
                         the transportation and transfer or dispensing of fuel into or from an aircraft
                         while on the Airport."


SUPREME COURT
         OF
     NEVADA
                                                                4
It)) I947A    ..4141b.
                   BCFD's enforcement of IFC § 105.7.8 would address an ongoing or
                   reasonably probable future irreparable harm.
                               Finally, in granting the preliminary injunction, the district
                   court equated potential loss of future goodwill with irreparable harm. But
                   this was impermissibly speculative, given that BFE had never operated
                   with the new tank vehicle before the City and BCFD prevented its use. This
                   means that the preliminary injunction went beyond merely maintaining the
                   status quo, extending its reach into the arena of preliminary injunctions
                   that alter the status quo and are not lightly issued—certainly not
                   considering the debate discussed above as to the facts and applicable law.
                   See, e.g., King v. Saddleback Junior Coll. Dist., 425 F.2d 426, 427 (9th Cir.
                   1970) (explaining that the district court abused its discretion because the
                   c`preliminary injunction went beyond the preservation of the then existing
                   status quo and decreed that the applicants should be permitted to register
                   in violation of the regulation and prior to a determination of its validity");
                   cf. 43A C.J.S. Injunctions § 21 (Supp. 2022) (collecting cases); 43A C.J.S.
                   Injunctions § 23 (noting that Imlandatory relief will be issued only in cases
                   of extreme necessity, that is extraordinary, serious, great, or urgene). Also
                   not cast into the balance was the public interest in preventing what, to the
                   City and BCFD at least, appeared to be a violation of the fire code with
                   serious potential public safety consequences. See Winter v. Nat. Res. Def
                   Council, Inc., 555 U.S. 7, 20, 26 (2008) (considering the overall public
                   interest and the most serious possible injuries to each party).
                               For these reasons, and without opining as to discretionary-act
                   immunity or the ultimate outcome of BFE's suit, see Ctr. for Biological
                   Diversity v. Salazar, 706 F.3d 1085, 1090 (9th Cir. 2013) (explaining that

SUPREME COURT
     OF
    NEVADA
                                                         5
101 1947A 44041.
                      generally, "our decisions at the preliminary injunction phase do not
                      constitute the law of the case") (internal quotation marks omitted), we
                                  ORDER the judgment of the district court REVERSED.



                                                    krAdolkeemnAZ
                                              Parraguirre


                                                , J.                     Aloasbau..0       ,   J.
                      Hardesty                                  Stiglich


                                                 J.                 ki.Z4tei) , J.
                      Cadish                                    Silver


                                  poett 17
                                         P      , J.                       (Arill2==a22''', J.
                      Pickering                                 Herndon




                      cc:   Hon. Timothy C. Williams, District Judge
                            Thomas J. Tanksley, Settlement Judge
                            Dickinson Wright PLLC
                            Boulder City Attorney
                            Saltzman Mugan Dushoff
                            Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                           6
1.0) I947A   44Egto